Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant states:
“Regarding claim 1, Zickell does not disclose at least a rotor with at least one rotor blade having at least on distal end spaced from the rotor and an impact element positioned at the at least one distal end of the at least one blade, the entirety of which is positioned inside the casing of the impact reactor. Instead, Zickell discloses impact choppers 32 where the motor and a substantial portion of the single rotary shaft are positioned exterior of the recycler 24 as seen in Fig. 2. For at least this reason, Zickell does not anticipate claim 1, nor dependent claims 2-7 and 11-19. 
Zickell does not anticipate independent claim 8 for the same reasons as identified for claim 1.”

However, See Para. 52 of Zickel. Zickel discloses a rotor with at least one rotor blade having at least on distal end spaced from the rotor and an impact element positioned at the at least one distal end of the at least one blade (See annotated Fig. 4 below), the entirety of which is positioned inside the casing of the impact reactor (Para. 52: “The mixing paddles 54 may be of various lengths, with some preferably extending very near the interior wall (not shown) of the mixing chamber, to ensure that all material to be recycled within the recycler 24 is picked up, rotated and processed.”) (See Para. 57). Therefore, this argument is not persuasive.

    PNG
    media_image1.png
    624
    947
    media_image1.png
    Greyscale


Applicant additionally states:
 
“In addition, Zickell also fails to disclose a method for comminuting synthetic material- containing composite materials. As noted above, Zickell is singularly focused on recycling asphalt roofing shingles not synthetic materials. In contrast to asphalt, synthetic composite material has a significantly lower density and therefore completely different properties during comminution in an impact reactor. Due to the strong impulse applied to the composite material, the material composites of the composite material dissolve without the individual material components being broken down into their smallest components. In this respect, the comminution of composite material in the impact reactor according to the invention results in a comminution material with relatively large particle sizes, which in turn enables easier material separation. In this respect, the impact reactor according to the invention allows a homogeneous separation of materials.
Further still, Zickell does not disclose a method of subjecting synthetic materials to high mechanical stress and high momentum transfer. Zickell expressly avoids operating the impact choppers at speeds sufficiently high to break granules or sand particles and to prevent destroying the flakes containing the cellulose or fiberglass reinforcement. (Zickell, [0057].)” 

However, as stated in the previous rejection, Zickell discloses a composite material. See Para. 50; asphalt includes nails, wood, metal or the like. A composite material is a material produced from two or more constituent materials with notably dissimilar chemical or physical properties that, when merged, create a material with properties, unlike the individual elements, therefore the limitation for composite material is met. Additionally, Zickell discloses the use of fiberglass (See Para. 15, 47, 57). Fiberglass is a known synthetic material in the field of endeavor. Additionally as stated in Para. 57 of Zickell, the recycler In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, this argument is not persuasive.

Applicant additionally states:

“New claims 21 and 22 are also not anticipated by Zickell. As noted above, Zickell discloses a single rotating shaft with a single blunt tool located at the end of the shaft. Zickell does not disclose or suggest an impact element located at opposite ends of a single rotor blade or a plurality of rotor blades positioned on a single shaft.”

However, see annotated Fig. 4 above. Zickell does disclose an impact element located at opposite ends of a single rotor blade or a plurality of rotor blades positioned on a single shaft. Therefore, this argument is not persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The 112(b) rejections of the previous office action have been remedied in view of the amended claims. As such, the 112(b) rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20130008986A1, herein referred to as Zickell.
Regarding Claim 1, Zickell discloses an impact reactor (Fig. 1, Num. 24) for comminuting composite materials, comprising a cylindrical casing (Fig. 2, Main component of 24), a rotor (See annotated Fig. 4 above, 52) positioned inside the casing (See Para. 52, 57), at least one rotor blade affixed to the rotor(See annotated Fig. 4 above), the at least one rotor blade having at least one distal end spaced from the rotor(See annotated Fig. 4 above), and at least one impact element positioned at the at least one distal end(See annotated Fig. 4 above), a first introducing opening (Fig. 1, 12 is introduced into 24) for introducing the composite materials and an extraction opening (Fig. 1, Num. 62) for discharging the comminuted composite materials, and at least one second introducing opening for  introducing a cooling medium is provided into the impact reactor (See Fig. 1, Num. 46).
Regarding Claim 2, Zickell discloses the impact reactor according to claim 1, wherein the cooling medium includes water (See Para. 61, water is a known coolant within the art).
Regarding Claim 3, Zickell discloses the impact reactor according to claim 2, wherein the cooling medium includes an additive (See Para. 25) (See Fig. 1, dry ice is an additive to the system).
Regarding Claim 4, Zickell discloses the impact reactor according to claim 1, wherein the cooling medium includes dry ice and/or liquid nitrogen (See Para. 19) (See Fig. 1, dry ice enters through 46).
Regarding Claim 5, Zickell discloses the impact reactor according to claim 1, wherein a classifying device (Fig. 1, Num. 98) is assigned to the extraction opening (Fig. 1, Num. 62).
Regarding Claim 6, Zickell discloses the impact reactor according to claim 1, wherein the impact reactor (24) comprises a cover (rectangular component corresponding to Fig. 2, Num. 26) which, together with the casing (Fig. 2, Main component of 24), delimits an impact reactor (The shell-like casing and rectangular ends define an enclosure which corresponds to an impact reactor chamber).
Regarding Claim 7, Zickell discloses the impact reactor according to claim 6, wherein the further introducing opening (Fig. 1, Num. 46) is assigned to the casing and/or to the cover (See Fig. 1).
Regarding Claim 8, Zickell discloses a method for comminuting composite materials (See Para. 50; asphalt includes nails, wood, metal or the like) (A composite material is a material produced from two or more constituent materials with notably dissimilar chemical or physical properties that, when merged, create a material with properties, unlike the individual elements, therefore the limitation is met) in an impact reactor (24), comprising, introducing synthetic material-containing (See Para. 47, 57) composite materials into an impact reactor chamber via an introducing opening (See Para. 51); introducing a cooling medium into the impact chamber together with the composite materials (See Para. 59-60); providing a rotor positioned inside the chamber (Para. 52), the rotor (52) having at least one rotor blade affixed to the rotor, each at least one rotor blade having at least one distal end spaced from the rotor (See annotated Fig. 4 above), and an impact element positioned at each of the at least one distal end(See annotated Fig. 4 above); subjecting the composite materials to high mechanical stress and high momentum transfer by contacting the composite material with the at least one impact element positioned at the second end of each rotor blade (See Para. 52), wherein the composite materials are comminuted in the impact reactor chamber under the effect of the impact elements(See Para. 19) (See Para. 58, 59) and are discharged from the impact reactor chamber via an extraction opening (See Para. 31 & 68). 
Regarding Claim 9, Zickell discloses the method according to claim 8, wherein the comminuted composite materials are extracted from the impact reactor chamber continuously (See Para. 50).
Regarding Claim 10, Zickell discloses the method according to claim 8, wherein classification takes place after extraction of the comminuted composite materials (See Fig. 1, classification occurs after comminuting in 24).
Regarding Claim 11, Zickell discloses the impact reactor according to claim 2, wherein the cooling medium includes dry ice and/or liquid nitrogen (See Fig. 1, dry ice) (See Para. 61)
Regarding Claim 12, Zickell discloses the impact reactor according to claim 3, wherein the cooling medium includes dry ice and/or liquid nitrogen (See Fig. 1, dry ice) (See Para. 61).
Regarding Claim 13, Zickell discloses the impact reactor according to claim 2, wherein a classifying device (98) is assigned to the extraction opening (62).
Regarding Claim 14, Zickell discloses the impact reactor according to claim 3, wherein a classifying device (98) is assigned to the extraction opening (62).
Regarding Claim 15, Zickell discloses the impact reactor according to claim 4, wherein a classifying device (98) is assigned to the extraction opening (62).
Regarding Claim 16, Zickell discloses the impact reactor according to claim 2, wherein the impact reactor (24) comprises a cover (rectangular component corresponding to Fig. 2, Num. 26) which, together with the casing (Fig. 2, Main component of 24), delimits an impact reactor chamber (The shell-like casing and rectangular ends define an enclosure which corresponds to an impact reactor chamber).
Regarding Claim 17, Zickell discloses the impact reactor according to claim 3, wherein the impact reactor (24) comprises a cover (rectangular component corresponding to Fig. 2, Num. 26) which, together with the casing (Fig. 2, Main component of 24), delimits an impact reactor chamber (The shell-like casing and rectangular ends define an enclosure which corresponds to an impact reactor chamber).
Regarding Claim 18, Zickell discloses the impact reactor according to claim 4, wherein the impact reactor (24) comprises a cover (rectangular component corresponding to Fig. 2, Num. 26) which, together with the casing (Fig. 2, Main component of 24), delimits an impact reactor chamber (The shell-like casing and rectangular ends define an enclosure which corresponds to an impact reactor chamber).
Regarding Claim 19, Zickell discloses the impact reactor according to claim 5, wherein the impact reactor (24) comprises a cover (rectangular component corresponding to Fig. 2, Num. 26) which, together with the casing (Fig. 2, Main component of 24), delimits an impact reactor (The shell-like casing and rectangular ends define an enclosure which corresponds to an impact reactor chamber).
Regarding Claim 20, Zickell discloses the method according to claim 9, wherein classification takes place after extraction of the comminuted composite materials (See Fig. 1, classification occurs after comminuting in 24).
Regarding Claim 21, Zickell discloses the impact reactor according to claim 1, wherein the at least one rotor blade (See annotated Fig. 4 above) comprises a single blade (See annotated Fig. 4 above) having a first end distally spaced from the rotor (See annotated Fig. 4 above) and an opposite second end distally spaced from the rotor, and further comprising an impact element positioned to both the first and second ends (See annotated Fig. 4 below).   

    PNG
    media_image2.png
    406
    617
    media_image2.png
    Greyscale

Regarding Claim 22, Zickell discloses the impact reactor according to claim 1, wherein the rotor (52) comprises a single rotatable shaft and the at least one rotor blade comprises a first rotor blade affixed to the shaft (See Para. 52) and having a first end spaced from the shaft and a second opposite end spaced from the shaft (See annotated Fig. 4 below), and a second rotor blade (See annotated Fig. 4 below) affixed to the shaft and spaced from the first rotor blade along the length of the shaft, the second rotor blade having a first end spaced from the shaft and a second opposite end spaced from the shaft (See annotated Fig. 4 below).

    PNG
    media_image3.png
    624
    947
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725